Citation Nr: 0708375	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability 
manifested by recurrent kidney stones and end-stage renal 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to February 1970.  He also had a period of 
active duty for training in the Army National Guard from May 
1964 to December 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix.  


FINDINGS OF FACT

1.  A back disability was not manifest during service, 
arthritis of the back was not manifest in the first post-
service year, and it is not shown that any current back 
disability is related to the veteran's service.

2.  A disability manifested by recurrent kidney stones and 
end-stage renal disease were not manifest during service or 
in the first post-service year, and it is not shown that any 
current disability manifested by recurrent kidney stones or 
end-stage renal disease is related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for recurrent kidney stones and end-
stage renal disease is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letters dated in 
September 2002 and January 2004.  Although he was provided 
complete VCAA notice subsequent to the October 2002 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claims.  The September 2002 letter 
explained the evidence necessary to substantiate his claims 
for service connection, and the January 2004 letter explained 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The September 
2002 letter also specifically informed the veteran to submit 
any pertinent evidence in his possession.  See page 3 of the 
September 2002 letter.  The veteran was given ample time to 
respond to these letters or supplement the record.  The 
claims were re-adjudicated after all essential notice was 
given.  See March 2005 supplemental statement of the case 
(SSOC).  While he was not specifically advised of the 
criteria for rating back and kidney disabilities, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless a claim is allowed, and 
the decision below does not do so.  The veteran is not 
prejudiced in this decision by any technical notice timing or 
content defect that may have occurred along the way, nor has 
it been so alleged.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  Regarding post-service 
treatment records, the Board notes the veteran provided 
several VA Forms 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
for various private physicians and medical facilities in 
February 2004.  Records from some of these facilities were 
also submitted by the veteran for association with the claims 
file.  In February 2004 and April 2004 letters, the RO asked 
the veteran to complete and return new VA Form 21-4142s 
[enclosed with the letters] for treatment the veteran 
received from private physicians and medical facilities, as 
the authorization required to obtain these records needed to 
be HIPAA [Health Insurance Portability and Accountability Act 
of 1996] compliant.  The veteran failed to submit the new 
forms.  In June 2005, the veteran's representative explained 
to the veteran in a telephone conversation that although he 
had previously submitted releases, new, HIPAA-compliant 
releases were required.  In a letter mailed that same day, 
the veteran's representative again requested that the veteran 
fill out the new versions of the forms (enclosed with the 
letter).  The veteran failed to respond to this request.  

VA has undertaken reasonable efforts to assist the veteran in 
obtaining the documentation to support his claim.  See 38 
C.F.R. § 3.159(c)(1)(i) and (ii).  The Court of Appeals for 
Veterans Claims (Court) has held that, "[t]he duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, VA's duty to assist is also met.  

Accordingly, the Board will address the merits of the claims.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as arthritis and renal 
disease, shall be presumed to have been incurred in service 
when manifest to a compensable degree within a prescribed 
period after service (one year for renal disease and 
arthritis) even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran maintains that during service. in August 1969, he 
was involved in a motor vehicle accident, and sustained 
injuries causing the claimed disabilities.  In support of 
these contentions, he has submitted a lay statement from a 
friend who relates that he saw tire marks on the veteran's 
back after the alleged August 1969 motor vehicle accident, 
and several other lay statements to the effect that the 
veteran has had to sleep on the floor ever since an accident 
in service.  However, the veteran's service medical records 
do not document any injuries or hospitalization for injuries 
to the veteran's back or kidneys.  Specifically, the service 
medical records note that in August 1969 the veteran was in 
an automobile accident.  Thereafter, he complained of right-
sided chest pain.  No complaints of back or kidney problems 
were noted at that time.  A January 1970 separation 
examination report is negative for complaints, findings, or 
diagnoses related to residuals of a back injury or kidney 
problems.  

Post-service treatment records note that the veteran obtained 
an MRI scan of his spine at Silver Creek MRI in October 2003; 
the MRI revealed a degenerative process of the spine.  The 
first medical evidence of this disability, however, is more 
than 30 years after his service discharge.  Post-service 
treatment records also note that the veteran was seen at St. 
Rose Dominican Hospital in January 2002 for a renal 
ultrasound.  The impression included renal atrophy, bilateral 
renal cysts and obstructive caliceal calculus.  The veteran 
was seen at the Las Vegas VA Medical Center in January 2002 
for renal failure.  The first medical evidence of this 
disability is more than 30 years after the veteran's service 
discharge.  The evidence of record does not include any 
medical opinion that any current back disability, recurrent 
kidney stones, or end-stage renal disease is related to the 
veteran's military service.  

The veteran asserts that his claimed back and kidney 
disabilities were incurred during his military service.  
However, there is no medical evidence of complaints or 
findings of any of these disabilities prior to 2002.  (Again, 
the Board points out that the veteran has failed to cooperate 
in providing the necessary releases to obtain additional 
private treatment records.)  A lengthy time interval between 
service and the initial postservice documentation of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.
The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide these claims, in that any 
such opinion would not establish the existence of the claimed 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against 
these claims, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a back disability is denied.

Service connection for recurrent kidney stones and end-stage 
renal disease is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


